Exhibit 10.21

CONFORMED COPY

FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED

SERIES 2004-1 SUPPLEMENT

This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT
(this “Amendment”), dated as of May 9, 2007, amends the Second Amended and
Restated Series 2004-1 Supplement (the “Series 2004-1 Supplement”), dated as of
June 27, 2006, and is among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly
known as Cendant Rental Car Funding (AESOP) LLC (“CRCF”)), a special purpose
limited liability company established under the laws of Delaware (“ABRCF”), AVIS
BUDGET CAR RENTAL, LLC (formerly known as Cendant Car Rental Group, LLC and
Cendant Car Rental Group, Inc.), a limited liability company established under
the laws of Delaware, as administrator, MIZUHO CORPORATE BANK, LTD., in its
capacity as administrative agent for the purchasers, the several financial
institutions listed on Schedule I and their respective permitted successors and
assigns, THE BANK OF NEW YORK TRUST COMPANY, N.A. (as successor in interest to
The Bank of New York), a national banking association, as trustee (in such
capacity, the “Trustee”) and as agent for the benefit of the Series 2004-1
Noteholders (in such capacity, the “Series 2004-1 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2004-1 Supplement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes;

WHEREAS, the parties desire to amend the Series 2004-1 Supplement (1) to
increase the Series 2004-1 Maximum Non-Program Vehicle Percentage and (2) to
reflect the name change of certain entities; and

WHEREAS, ABRCF has requested the Trustee, the Series 2004-1 Agent and each
Series 2004-1 Noteholder to, and, upon the effectiveness of (i) this Amendment
and (ii) the letter (the “Consent Letter”), dated as of the date hereof, among
ABRCF and each Series 2004-1 Noteholder, ABRCF, the Trustee, the Series 2004-1
Agent and the Series 2004-1 Noteholders have agreed to, amend certain provisions
of the Series 2004-1 Supplement as set forth herein;

NOW, THEREFORE, it is agreed:

1. The Series 2004-1 Supplement is hereby amended by (i) replacing the term
“Cendant Car Rental Group, LLC” with “Avis Budget Car Rental, LLC”,
(ii) replacing the term “CCRG” with “ABCR”, (iii) replacing the term “Cendant
Rental Car Funding (AESOP) LLC” with “Avis Budget Rental Car Funding (AESOP)
LLC”, and (iv) replacing the term “CRCF” with “ABRCF” in each place such terms
appear.



--------------------------------------------------------------------------------

2. The following defined term, as set forth in Article I(b) of the Series 2004-1
Supplement, is hereby amended and restated in its entirety as follows:

“Series 2004-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 60%; provided that the forgoing 60% shall be increased by the
percentage equivalent of a fraction, the numerator of which is the aggregate Net
Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased under the Leases as of such date and
the denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

3. Clause (ii) of the defined term Series 2004-1 Required Enhancement Amount, as
set forth in Article I(B) of the Series 2004-1 Supplement, is hereby amended and
restated in its entirety as follows:

(ii) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2004-1 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and
(ii) Vehicles subject to a Manufacturer Program with a Specified Eligible
Non-Program Manufacturer) leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) the product of the Series 2004-1 Maximum Non-Program
Vehicle Percentage and the sum of (1) the Series 2004-1 Finance Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Finance Lease as of the immediately preceding Business Day and (2) the Series
2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles that are leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;

4. Section 10.13 of the Series 2004-1 Supplement is hereby amended and restated
in its entirety as follows:

“Section 10.13” [RESERVED].”

5. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2004-1 Supplement.

6. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee and (iv) each Series
2004-1 Noteholder shall have executed the Consent Letter consenting hereto.

 

-2-



--------------------------------------------------------------------------------

7. From and after the Amendment Effective Date, all references to the Series
2004-1 Supplement shall be deemed to be references to the Series 2004-1
Supplement as amended hereby.

8. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

9. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:   /s/: Karen C.
Sclafani   Name:   Karen C. Sclafani   Title:  

Executive Vice President and

Assistant Secretary

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and Series 2004-1 Agent By:
  /s/: Marian Onischak   Name:   Marian Onischak   Title:   Marian Onischak